Citation Nr: 1441695	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis, status-post excision of inverted papilloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a hearing before a decision review officer at the RO.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the Veteran contends that a higher rating is warranted for his service-connected disability to the left maxillary sinus.  He reported having undergone repeated surgical procedures since service to excise a returning mass in the sinus and that he experiences chronic headaches and eye pain and near constant sinusitis characterized by headaches, pain and tenderness to the affected sinus, and purulent discharge or crusting.  In support of his claim he provided copies of private medical records noting excision of a left maxillary sinus mass in November 2009 and June 2012.  

The Veteran has also more recently asserted that his sinus disorder has progressively worsened since his most recent VA examination.  When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  AS a consequence, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center in Gainesville, Florida, and from any other VA facility from which the Veteran has received treatment, for the period since February 2014.   

If the Veteran has undergone any private treatment related to the disorder on appeal, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his sinus disorder.  The claims folder should be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed.

The examiner is specifically asked to discuss the frequency and nature of the Veteran's episodes of sinusitis, both incapacitating and non-incapacitating.  Any discussion of the general impact of the recurrent papilloma on the Veteran's sinuses would also be helpful.  

The VA examiner should also take into account the Veteran's statements regarding his sinusitis symptoms, and how such symptoms affect his daily functioning.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


